On Rehearing.
Breaux, J.
Defendant insists that the ground plaintiff seeks to expropriate is a part of its (defendant’s) tracks and terminals, and *831indispensable in its operation, and to the handling of its .freight ■traffic in the City of Shreveport. That the space lies between the tracks of its company, and is part of a track filled in and gravelled by it at great expense for the accommodation of the business of the road, and delivery of its freight; that the space is in its actual use; that there is no necessity for the expropriation.
Defendant, in the application, also complains of a passage in our opinion in regard to a right expressly reserved by the City of Shreveport “to alter, amend, restrict, or enlarge, the grant,” made by it, the city, to the defendant; again, to the statement in the opinion: “there is no limit fixed in the ordinance for the duration of the grant, but it, in terms, declares its revocability at the pleasure of the council.”
The original ordinance of the City Council, as first adopted, was introduced without amendment which forms part of it, and which struck out entirely the clause authorizing the council to alter and amend the grant at its pleasure.
It is a fact, as contended by defendants, that the ordinance, with the amendment, shows that the City Council made the grant without any reservation whatever, and that without reservation it was accepted by the defendant company.
It also appears that the City of Shreveport has never repealed, or in any way restricted the Cotton Belt Grant, and that the ordinance under which the plaintiff company held contains a statement that the grant to it was not intended to effect the Cotton Belt Grant.
The space on which the right of way granted by the city fco plaintiff to lay its track on Commerce street was not sufficiently wide to accommodate the track, therefore the needi of additional space sued for under the laws authorizing expropriation. The trouble all arose in the matter of the expropriation, with which the city of Shreveport has naught to do.
We do not find it possible to agree further with the position taken by defendant in this application for a rehearing.
As to the first ground stated, that the space of three feet which plaintiff seeks to expropriate is indispensible to the running operation of defendant’s road, we do not take it that plaintiff has the right of the use of way in such a manner as to wantonly cause loss or damage to defendant.
These companies will have to manage to run over the short space, *832and. manage their freight there with as little inconvenieee as possmie to one another. We take it that in handling freight from one road to the other, there should bo but little, if any, impediment.
The defendant has argued that a right of way should not be needlessly interfered with by another right of way. Ey exercising some of the regard good neighbors usually manifest toward one another, these railroads, we believe, can. manage to get along very well, and not inflict injury on each other’s interest. Railroads, as with all other interests, are subject to regulations.
It is true, as contended by defendant, that these three feet allowed were filled in and graveled by it at considerable expense.
We thought, and still think, as did the jury in this case, that three thousand dollars was compensation enough for this work, provided the use was exercised with due regard to the rights of the defendant's road,
With reference to the delivery of freight, and the communication, between the two roads in the matter of freight, we do not take it that there should be any interference further than must unavoidably arise from passirig trains of plaintiff company.
We do not think there is any necessity to discuss the question growing out of the right of the batture, further than to state that in our view of the case, it was in charge of the municipality.
While we have no reason to change the rules of property under which it was decided, in a number of jurisdictions, that property in use by a railroad company can not be expropriated by another railroad company without legislative direction, we can not be unmindful of the fact that in a number of cases it has been held that even part of • the yard of defendant’s railway may be taken under general grant of the power of eminent domain. Elliott on Railroads, Sec. 1121, citing a number of decisions.
We are informed that the right of way was essential to the construction of plaintiff’s railroad, and plaintiff urges that, having the amount assessed, it is reasonable and just to let plaintiff have the use for its passing trains.
Plaintiff avers that its rail lacks six inches of touching on defendant’s “reservation;” that in running plaintiff’s car or train over its (plaintiff’s) track, the body of the oar or train extends over and shadows the reservation about a foot, and the other two feet are claimed by plaintiff as indispensable for “clearance.” The three feet *833expropriated are never to be used save to the extent just stated, and that, as we take it, for the purpose of passing trains only, and none other. The foregoing, we think, is sustained by the testimony.
The purpose involved, in the principle that one railroad company shall not expropriate the property of another, save for crossings and similar objects, is to prevent one railroad from absorbing, destroying, or injuring another. In the present ease, we have not discovered that the mere passing (over the short distance expropriated) of plaintiff’s-road will have that effect. As we take it the appointed work of the-defendant road can be carried on at this place without damaging-interruption.
In the light of the evidence before us, we think it proper to sustain our original opinion.
We have not discovered, after a painstaking review of the testimony, that the decree would, to any degree, with i5e modification, here made, impair defendant’s franchise.
It is therefore ordered, adjudged and decreed, that plaintiff’s rail shall not be laid nearer than six inches to the defendant’s reservation, and that in running over the track the body of plaintiff’s cars, or trains, shall not top over or trench on defendant’s “reservation” more than about one foot, and that the remaining space of two feet shall be plaintiff’s clearance for its ears or trains, and that this right shall be used only for passing and crossing trains.
With this modification, we, for reasons assigned, re-adopt our original opinion and decree as the decree of the court; that is, as in-our original de'cree, the judgment of the lower court is affirmed.
Rehearing refused.
Mr. Justice Blanchard takes no part in the decision of this ease..